ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_04_EN.txt. 110 NUCLEAR TESTS (DECL. BARWICK)

consuming and therefore comes into conflict with the urgency of the
matter coupled with the prospect of irreparable damage to the
rights of the parties. It is this situation which furnishes the “raison
d’être” of interim relief.

If, therefore, the Court, in this case, has granted interim measures of
protection it is without prejudice to the substance whether jurisdictional
or otherwise which cannot be prejudged at this stage and will have to be
gone into further in the next phase.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

I have voted for the indication of interim measures and the Order of the
Court as to the further procedure in the case because the very thorough
discussions in which the Court has engaged over the past weeks and my
own researches have convinced me that the General Act of 1928 and the
French Government’s declaration to the compulsory jurisdiction of the
Court with reservations each provide, prima facie, a basis on which the
Court might have jurisdiction to entertain and decide the claims made
by Australia in its Application of 9 May 1973. Further, the exchange of
diplomatic notes between the Governments of Australia and France in
1973 afford, in my opinion, at least prima facie evidence of the existence
of a dispute between those Governments as to matters of international
law affecting their respective rights.

Lastly, the material before the Court, particularly that appearing in the
UNSCEAR reports provides reasonable grounds for concluding that
further deposit in the Australian territorial environment of radio-active
particles of matter is likely to do harm for which no adequate comnen-
satory measures could be provided.

These conclusions are sufficient to warrant the indication of interim
measures,

I agree with the form of the provisional measures indicated, under-
standing that the action prescribed is action on the part of governments
and that the measures are indicated in respect only of the Australian
Government’s claim to the inviolability of its territory.

Judges FORSTER, GROS, PETREN and IGNACIO-PINTO append dissenting
opinions to the Order of the Court.

(Initialled) F.A.
(Initialled) S.A.

15
